Citation Nr: 9911542	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-48 323	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a status 
post-operative subtotal ependymoma resection, claimed as due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
June 1969.  The Board of Veterans' Appeals (Board) received 
this case on appeal from a September 1995 rating decision 
which denied service connection for residuals of a status 
post-operative subtotal ependymoma resection, claimed as due 
to Agent Orange exposure.  

The case was previously before the Board in December 1997 and 
was remanded to the RO to schedule a requested hearing before 
a Member of the Board.  In May 1998, the veteran, accompanied 
by his representative, appeared and presented testimony at a 
videoconference hearing before the undersigned Acting Member 
of the Board in Washington, D.C.  The case was returned to 
the Board and remanded in September 1998 for additional 
evidentiary development.


FINDINGS OF FACT

1. The veteran had active service in the Republic of Vietnam 
during the Vietnam era, and is therefore presumed to have 
been exposed to Agent Orange during such service.

2. Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with residuals of 
a status post-operative subtotal ependymoma resection, 
that disorder is not presumptively recognized by the VA as 
etiologically related to exposure to Agent Orange in 
Vietnam.

3. No competent medical evidence has been submitted to show 
that the veteran suffers from residuals of a status post-
operative subtotal ependymoma resection which is due to 
Agent Orange exposure in service, and the claim for 
service connection is thus not plausible.

4. The medical question presented in this case is not so 
complex or controversial as to require an advisory opinion 
from an independent medical expert (IME).


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
residuals of a status post-operative subtotal ependymoma 
resection due to Agent Orange exposure.  38 U.S.C.A. § 
5107 (West 1991).

2. An advisory opinion from an IME is not warranted.  
38 U.S.C.A. §§ 5109, 7109 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.328, 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam, as he received the Vietnam Service Medal and the 
Vietnam Campaign Medal.  The service medical records are 
negative for any evidence pertaining to claimed residuals of 
a status post-operative subtotal ependymoma resection, 
allegedly due to Agent Orange exposure.  On separation 
examination of May 1969, the veteran had no pertinent 
complaints, and all pertinent findings were normal.

The veteran's initial claim for service connection for 
residuals of a status post-operative subtotal ependymoma 
resection, claimed as due to Agent Orange exposure, was 
received in March 1995.  He reported that he had been 
diagnosed with a tumor in 1987.

Subsequently received were private medical records from St. 
Mary's Hospital dated in October 1987.  By history, it was 
noted that the veteran had experienced a gradual loss of 
hearing in the right ear over the past 4 years, and that upon 
admission in September 1987, a computerized tomography (CT) 
scan had indicated a tumor in the right cerebellar region.  
In October 1987, it was indicated that the veteran had been 
diagnosed with a tumor of the right cerebellopontine angle 
area, extending into the 4th ventricle region on the right, 
type undetermined.  He underwent a cerebellar craniotomy with 
removal of the tumor; the nature of the tumor was not 
determined, but the possibility of a meningioma was 
considered.  Tissue samples from the tumor were to be 
forwarded to Armed Forces Institute of Pathology (AFIP) for 
review.

A November 1987 AFIP report indicates that sections from the 
veteran's tumor had been removed and studied.  The conclusion 
was that the features of the cells were characteristic of a 
glioma, and in this case, an ependymoma.

Subsequent records from St. Mary's Hospital indicate that, 
following his October 1987 surgery, the veteran completed a 
course of radiation treatment, and that, by late 1988 and 
1989, he was described as doing well.  In 1990, he was 
treated for several complaints of severe vertigo associated 
with nausea and vomiting.  In July 1990, the initial 
assessment indicated that the symptoms were secondary to his 
tumor, a posterior fossa or cerebellar pontine angle lesion.  
The record also noted the veteran's history of having a tumor 
removed in 1987, which after consultation with the AFIP was 
determined to have been an ependymoma.

Additional private medical records were submitted indicating 
treatment of the veteran's tumor and neurologic residuals 
during 1990 and 1991 from several sources, to include H. 
Sakhai, M.D.; J. Bay, M.D.; and S. K. Wolfe, M.D.  These 
physicians all expressed some indication that the veteran was 
permanently disabled from work due to his neurologic 
difficulties.  It was also indicated that the veteran was 
seeking disability benefits from the Social Security 
Administration (SSA).

Other records submitted included audiology records from the 
Ashland Ear, Nose and Throat Clinic, and the Shea Clinic, 
dated in 1983 and 1984.  These indicated that the veteran had 
undergone a CT scan of the auditory canals in December 1983, 
which findings were within normal limits.

In May 1995, the veteran submitted a questionnaire with 
respect to his claimed exposure to Agent Orange, which he had 
apparently completed in October 1984, although it was unclear 
from the documents whether the veteran had ever actually 
received an Agent Orange examination.  There were no specific 
findings within these documents.

In December 1996, additional private medical records were 
received from the office of Dr. Sakhai, indicating that the 
veteran had continued to be treated for ongoing neurologic 
complaints up to 1996.

Following the Board's initial December 1997 Remand Order, the 
veteran, accompanied by his representative, appeared and 
presented testimony in May 1998 at a videoconference hearing 
before the undersigned Acting Member of the Board in 
Washington, D.C.  At that time, it was argued that the 
veteran's tumor was related to Agent Orange exposure and that 
the tumor could have developed as much as 20 years earlier.  
The veteran testified that, after returning from Vietnam, he 
had a cold which lingered for about 6 months, and that this 
was the only thing that he could think of that could be 
related to his subsequent tumor.  He acknowledged that he was 
not treated for any problems within one year of separation 
from service, and he had not experienced any problems 
associated with his current disability.  He indicated that he 
first began having trouble with his hearing sometime in the 
1970s, and in 1984 he was treated by an ear specialist, but 
it was not until 1987 that a tumor was diagnosed.  The 
veteran stated that he was told by Dr. Sakhai that his tumor 
was a slow-growing tumor which could have been present for 
approximately 20 years.  He indicated that he believed that 
he served in Vietnam approximately  20 years ago, which was 
why he believed that his Vietnam service had caused the 
disorder.  The veteran indicated that he would obtain a 
medical statement from Dr. Sakhai to support his testimony, 
and he was granted additional time to submit such evidence.  
The veteran further testified that he had begun receiving SSA 
disability benefits in 1992.    

Following the Board's September 1998 Remand Order, additional 
evidence was received from the SSA in October 1998.  These 
records indicated that, by decision of August 1992, the 
veteran had been granted SSA disability benefits beginning in 
July 1990 as a result of his brain tumor residuals, as well 
as a secondary diagnosis of depression.  There were numerous 
medical records attached which supported this decision, the 
majority of which were duplicates of medical evidence 
previously reviewed by the RO.  None of the medical evidence 
was pertinent to the origin of the veteran's tumor.

The veteran submitted no additional medical evidence.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for residuals of a status 
post-operative subtotal ependymoma resection, as due to Agent 
Orange exposure.  The veteran has argued that he was told by 
Dr. Sakhai that his tumor, diagnosed in 1987, could have had 
its onset as much as       20 years earlier.  He asserts that 
he believes that this was during his service in Vietnam, and 
thus would be due to his Agent Orange exposure while there.  
In written argument dated in February 1999, the veteran's 
representative requested that an advisory opinion from an IME 
be obtained to determine the unresolved matter of the 
etiology of the veteran's tumor.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not presented a well-grounded claim, the appeal must 
fail, and there is no further duty to assist him in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
recently been reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the U.S. Court of Appeals for Veterans Claims 
(known as the U.S. Court of Veterans Appeals prior to March 
1999) (hereinafter, the "Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well-grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The U.S. Supreme Court recently declined to 
review the case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam,          78 F. 
3d 604 (Fed. Cir. 1996) (table).  Evidentiary assertions by 
the veteran must be accepted as true for the purpose of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible, or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As will be explained below, the Board finds that the 
veteran has not presented a well-grounded claim for service 
connection for residuals of a status post-operative subtotal 
ependymoma resection, as due to Agent Orange exposure.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  In addition, certain diseases, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section, even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975 and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  "Service in the 
Republic of Vietnam" includes service in the waters off-
shore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of             10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the VA has not specifically determined that a 
presumption of service connection is warranted.  See Notice,      
59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41, 442-
41, 449 (1996).

Notwithstanding the foregoing presumption provisions which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F. 3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown,   
10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is 
not the sole method for showing causation.  However, where 
the issue involves a question of medical diagnosis or 
causation as presented in this case, medical evidence which 
indicates that the claim is plausible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds that it is clear that the veteran served in Vietnam, 
and he is thus entitled to a presumption of exposure to Agent 
Orange.  In this regard, the Board has considered the recent 
holding of the Court in McCartt v. West, 12 Vet. App. 164 
(1999), which seemingly implied that, when a veteran does not 
have one of the diseases specifically enumerated in 38 C.F.R. 
§ 3.309(e), even the presumption of exposure to Agent Orange 
or other herbicide may be unavailable to him.  The Court 
stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  The 
Board notes, however, that VA Adjudication Procedure Manual, 
M21-1, Part VI,   para. 7.20b contains a more liberal 
interpretation of the presumption of exposure, stating that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent."  The Court did not expressly invalidate, 
or even mention, the M-21-1 provision in the McCartt 
decision, and the Board may thus apply that more liberal 
interpretation in this veteran's case to find that he is 
entitled to a presumption of exposure to Agent Orange.

The Board further notes that the medical record in this case 
indicates that the veteran has been diagnosed with a status 
post-operative subtotal ependymoma resection.  However, the 
diagnosed disorder is not among those specifically listed in 
the governing regulation.  Accordingly, under the law, the 
veteran is not entitled to a presumption that his diagnosed 
disorder of residuals of a status post-operative subtotal 
ependymoma resection is etiologically related to exposure to 
Agent Orange in Vietnam.

Furthermore, the Board finds that there is no competent 
medical evidence of record suggesting a link between Agent 
Orange exposure and the veteran's diagnosed disorder.  In 
this regard, the Board notes that the veteran himself has 
acknowledged that the first medical evidence of record 
indicating a diagnosis of this disorder dated from 1987, 
approximately 18 years post service.  The Board further notes 
that the veteran had no pertinent complaints at the time of 
separation from service, and service medical records are 
entirely negative for any findings pertinent to the disorder.  
There is simply no medical evidence of record indicating a 
diagnosis of the veteran's tumor in service or within one 
year of separation therefrom, or indicating in any other way 
that the tumor is related to service.  Although there are 
numerous private medical records showing treatment of the 
veteran for his diagnosed ependymoma, none of these records 
includes any competent opinion that the tumor is related to 
either service or to Agent Orange exposure in service.

The Board has also considered the veteran's testimony to the 
effect that he was told by Dr. Sakhai that his tumor could 
have developed as much as 20 years prior to its diagnosis.  
The Board finds, however, that the appellant's statement of 
what Dr. Sakhai allegedly told him is hearsay and would not 
of itself be competent medical evidence because "filtered as 
it was through a layman's sensibilities, [the appellant's 
statement] is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence."  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  In Robinette, the Court concluded 
that, in the context of the submission of a well-grounded 
claim, upon receipt of the hearsay statement from the 
veteran, the VA has an obligation under 38 U.S.C.A. § 5103(a) 
(West 1991) to assist the claimant by advising him that a 
physician's statement is needed to complete his application.  
The Board notes that this notice requirement was accomplished 
at the time of the Board hearing on appeal, and the veteran 
was given an opportunity to submit any such supporting 
statement from Dr. Sakhai.  Despite being given additional 
time to obtain such a statement, the veteran did not submit 
any such evidence into the record.  Therefore, the Board 
finds the medical record as currently exists does not support 
the contention that there is a causal connection between the 
veteran's ependymoma and his presumed exposure to Agent 
Orange in service.

Inasmuch as the veteran has offered his own medical opinion 
and diagnoses, the Board finds that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As noted previously, for a claim to be well-grounded, the 
Court's holding in Caluza requires competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
this case, the veteran has provided competent medical 
evidence that he was diagnosed with an ependymoma many years 
after service.  He is also entitled to a presumption of 
exposure to Agent Orange in service.  However, there is no 
medical evidence that the veteran's diagnosed disorder is 
etiologically related to exposure to Agent Orange in service.  
As such evidence has not been presented, the Board finds that 
the veteran has not submitted evidence of a well-grounded 
claim for service connection, and his appeal must be denied.

The Board is satisfied that the RO took all reasonable steps 
to properly develop the veteran's claim.  The veteran has not 
informed the VA of the existence of any other available 
evidence that would render his claim well-grounded.  He has 
not contended that any further relevant records exist.  The 
Board thus finds that no further action to develop the 
appellant's claim need be undertaken, based upon the 
information currently of record, and concludes that there are 
no additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Under the circumstances of this case, the Board finds that 
the appellant's claim for service connection is not 
incomplete, and the VA has not been put on notice that other 
relevant evidence exists, or could be obtained, which, if 
true, would make the claim "plausible."  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); see also Epps v. Brown, 
supra.  Moreover, the VA is not required to notify the 
veteran of particular evidence needed to make his application 
complete if the VA has not reasonably had notice of the 
existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Consequently, the Board finds 
that no remand for additional evidentiary development is 
warranted on the facts of this case.

Finally, it is noted that the veteran's representative has 
requested that the Board further fulfill a claimed duty to 
assist by referring the veteran's claim for an advisory 
opinion from an IME.  While the law authorizes procurement of 
an advisory medical opinion from one or more medical experts 
who are not VA employees when warranted by the medical 
complexity or controversy involved in a pending claim (see 
38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 20.901), the 
Board finds that the need for such an action is not shown, as 
the current evidence of record is adequate to equitably 
adjudicate this claim.  As the Board has found that the 
veteran's claim is not well-grounded based on the current 
evidence of record, that evidence cannot be said to present a 
question of medical complexity or controversy warranting such 
additional development.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for residuals 
of a status post-operative subtotal ependymoma resection as 
due to Agent Orange exposure, the appeal is denied.


		
	THOMAS A. PLUTA
	Acting Member, Board of Veterans Appeals



 

